Citation Nr: 1047698	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  00-15 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 
percent for right lower extremity shortening.

2.  Entitlement to a compensable disability rating for right 
lower leg scar residuals prior to August 30, 2002, and in excess 
of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Chicago, Illinois.  The issues before the Board today were 
remanded a number of times for additional evidentiary and 
procedural development.  The most recent remand was in November 
2008.  As discussed in more detail below, the Board finds that 
there was not substantial compliance with its November 2008 
remand directives.  Unfortunately, another remand is therefore 
necessary.

The following issues were referred to the Agency of 
Original Jurisdiction (AOJ) by the Board in the March 2009 
Remand.  To date, no action has been taken by the AOJ.  
Thus, they are once again being REFERRED for appropriate 
action: (1) service connection for degenerative arthritis of 
the left knee; (2) an increased rating for degenerative 
arthritis of the right knee; (3) an increased rating for 
bilateral tinnitus; (4) whether there was clear and unmistakable 
error (CUE) in the September 30, 1969, RO decision to assign a 
noncompensable rating for left fibula fracture residuals; (5) 
whether there was CUE in the September 30, 1969, RO decision to 
assign a noncompensable rating for left thigh scars; (6) whether 
there was CUE in the September 30, 1969, RO decision to assign a 
noncompensable rating for left thigh scars; (7) whether there 
was CUE in the September 30, 1969, RO decision to assign a 
noncompensable rating for a mandible scar evaluated; and (8) 
whether there was CUE in the September 30, 1969, RO decision to 
assign a noncompensable rating for residual scarring from a split 
thickness graft donor sight on the left anterior thigh.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

The Board remanded this appeal in November 2008, in part, to 
allow the Agency of Original Jurisdiction (AOJ) to adjudicate a 
number of issues raised by the Veteran, but not yet adjudicated, 
which were inextricably intertwined with his increased and 
initial rating claims on appeal.  See Johnson v. Brown, 4 Vet. 
App. 508, 512 (1993).  Specifically, the Board noted that the 
Veteran, through his accredited representative, had raised the 
issues of whether RO determinations dated in September 1969 and 
October 1997 as to the appropriate rating assigned to the 
Veteran's right lower leg scar residuals were clearly and 
unmistakably erroneous.  The accredited representative also 
asserted that a separate compensable rating should have been 
assigned for right lower extremity shortening in the September 
1969 RO rating decision that awarded service connection for 
residuals of a right tibia and fibula fracture as evidence of 
such disability existed at that time.  

A review of the claims file reflects that the AOJ has not yet 
adjudicated these issues.  A remand is therefore necessary to 
comply with due process.  See id.  See also D'Aries v. Peake, 22 
Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-
47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the following issues: (1) 
Whether there was clear and unmistakable 
error (CUE) in the September 30, 1969, RO 
decision to assign a noncompensable rating 
for right lower leg scar residuals; (2) 
Whether there was CUE in the October 2, 1997, 
RO decision to continue a noncompensable 
rating for right lower leg scar residuals; 
and (3) Whether there was CUE in the 
September 30, 1969, RO decision that failed 
to assign a separate compensable rating for 
right lower extremity shortening as 
associated with residuals of a right tibia 
and fibula fracture.  A separate rating 
action should be issued by the AOJ and 
the Veteran should be notified of his 
appellate rights.  He should also be 
informed that this new rating action, if 
unfavorable, will not be before the 
undersigned unless it is appealed to the 
Board.  

2.  After completing the above, and allowing 
the Veteran reasonable time to respond, 
readjudicate the issues on appeal.  With 
respect to the Veteran's claim for an 
increased rating for right lower leg 
scarring, the AOJ should ensure that all 
applicable diagnostic criteria are applied 
(as in effect prior to August 30, 2002, as of 
August 30, 2002, and as of October 23, 2008.  
Unless the benefits sought on appeal are 
granted, the Veteran and his representative, 
if any, should be furnished an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

